    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
     ------------------------------------------------------------   x
    In re:                                                          : Chapter 11
                                                                    :
    THE D&M CAPITAL GROUP, LLC,                                     : Case No. 19-11711 (SCC)
                                                                    :
                              Debtor.                               :
    ------------------------------------------------------------    x

    ORDER EXTENDING EXCLUSIVE PERIODS PURSUANT TO SECTION 1121(d) OF
                        THE BANKRUPTCY CODE


           Upon the Debtor’s motion (the “Motion”),1 pursuant to section 1121(d) of title 11 of the

United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”) and Rule 9006(b) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), for entry of an order extending

the periods during which the Debtor has the exclusive right to file a chapter 11 plan (the “Exclusive

Filing Period”) and to solicit acceptances to a plan (the “Exclusive Solicitation Period” and, with

the Exclusive Filing Period, the “Exclusive Periods”); and the Court having jurisdiction to decide

the Motion and grant the relief requested therein pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b);

and consideration of the Motion being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue

being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and proper notice of the

Motion having been provided, and it appearing that no other or further notice need be provided;

and upon all the proceedings had before the Court; and, after due deliberation, the Court having

determined that the Motion’s legal and factual bases establish sufficient cause to grant the Motion

and that the relief provided herein is in the best interests of the Debtor, its estate, its creditors, and

all parties in interest; now, therefore,



1
 Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the
Motion.


40350152v1
        IT IS HEREBY ORDERED THAT

        1.     The Motion is granted as set forth herein.

        2.     Pursuant to section 1121(d) of the Bankruptcy Code, the Debtor’s Exclusive Filing

Period is extended through and including January 23, 2020.

        3.     Pursuant to section 1121(d) of the Bankruptcy Code, the Debtor’s Exclusive

Solicitation Period is extended through and including March 23, 2020.

        4.     The extensions of the Exclusive Periods granted herein are without prejudice to

further requests that may be made by the Debtor or any party in interest pursuant to section 1121(d)

of the Bankruptcy Code.

        5.     The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, and/or enforcement of this Order.



        Dated: October 15, 2019
        New York, New York                           /S/ Shelley C. Chapman
                                                     HON. SHELLEY C. CHAPMAN
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 2
40350152v1
